Title: To George Washington from Major General Stirling, 17 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Elizabeth Town [N.J.] October 17: 1778 5 oClo’ p.m.
          
          I have Just received your Excellency’s letter of the 14th. the important Questions it Suggests well deserve full Consideration and I must beg leave to take twenty four hours Consideration before I answer it. this is the more Necessary as in that time we shall be better able to Judge of the Intentions of the Enemy; I sent your Excellency yesterday evening the Intelligence I had from Capt. Clun, which was full and in many particulars New all showing that their Manuevers were brought nearly to a Crisis. I have this Afternoon received a regular Report from Capt. Hopkins of Col. Moylans Regiment whom I placed at Amboy to keep a look out there. he says “October 16th About twelve Ships fell down to the Hook; Octor 17th—Early in the Morning about One hundred Ships of War and Transports fell down to the hook.” these are exclusive of Sloops Schooners and all the Smaller Sort which he left out of his Account. their Station at the hook is not a Safe one for such a fleet at this Season and therefore I belive they will take their departure soon, (Signal Guns have been fireing almost all day in New york Bay.) I belive more are preparing to follow. I am your Excellency’s Most Humble Servant
          
            Stirling,
          
        